 
Exhibit 10.3
 
Continuing Guaranty



Dated as of June 6, 2013


Guaranty. To induce JPMorgan Chase Bank, N.A., whose address is 395 North
Service Rd., 3rd Floor, Melville, NY 11747 (together with its successors and
assigns, the “Bank”), at its option, to make financial accommodations, make or
acquire loans, extend or continue credit or some other benefit, including
letters of credit and foreign exchange contracts, present or future, direct or
indirect, and whether several, joint or joint and several, to FREQUENCY
ELECTRONICS, INC. (whether one or more, the “Borrower”, individually and
collectively, if more than one), and because the undersigned (the “Guarantors”)
have determined that executing this Guaranty is in its interest and to its
financial benefit, each Guarantor, jointly and severally, absolutely and
unconditionally guarantees to the Bank the performance of and full and prompt
payment of the Liabilities when due, whether at stated maturity, by acceleration
or otherwise. Each Guarantor, jointly and severally, will not only pay the
Liabilities, but will also reimburse the Bank for any fees, charges, costs and
expenses, including reasonable attorneys’ fees (including fees and expenses of
counsel for the Bank that are employees of the Bank or its affiliates) and court
costs, that the Bank may pay in collecting from the Borrower or the Guarantor,
and for liquidating any Collateral (collectively, “Collection Amounts”). Each
Guarantor’s obligations under this Guaranty shall be joint and several and shall
be payable in lawful money of the United States of America.


Credit Agreement. “Credit Agreement” means that certain Credit Agreement dated
as of the date hereof by and between Borrower and Bank. All terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.
 
Liabilities. The term “Liabilities” in this Guaranty means all debts,
obligations, indebtedness and liabilities of every kind and character of the
Borrower, whether individual, joint and several, contingent or otherwise, now or
hereafter existing, in favor of the Bank and its Affiliates, including, without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Bank or to a third party and subsequently acquired by the Bank,
any monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing. The
Guarantors and the Bank specifically contemplate that Liabilities include
indebtedness hereafter incurred by the Borrower to the Bank. The term “Rate
Management Transaction” in this Guaranty means (1) any transaction (including an
agreement with respect thereto) which is a rate swap, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap, floor, collar, currency swap, cross-currency
rate swap, currency option, credit protection transaction, credit swap, credit
default swap, credit default option, total return swap, credit spread,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including an option with respect to any of these transactions), or
(2) any type of transaction that is similar to any transaction referred to in
clause (1) above that is currently, or in the future becomes, recurrently
entered into in the financial markets and which is a forward, swap, future,
option or other derivative on one or more rates, currencies, commodities, equity
securities or other equity instruments, debt securities or other debt
instruments, economic indices or measures of economic risk or value, or other
benchmarks against which payments or deliveries are to be made, or any
combination of the foregoing transactions.


Limitation. Each Guarantor’s obligation under this Guaranty is UNLIMITED.


Continued Reliance. This Guaranty shall remain in effect for each Guarantor
until payment in full of the Remaining Liabilities, as defined below, following
termination of this Guaranty by such Guarantor in accordance with this
paragraph. This Guaranty will continue to be in effect until final payment and
performance in full of all Liabilities and the termination of any commitment of
the Bank to make loans or other financial accommodations to the Borrower. Each
Guarantor may terminate such Guarantor’s liability for Liabilities not in
existence or for which the Bank has no commitment to advance or acquire by
delivering written notice to the Bank as set forth in the paragraph below
captioned “Notice.” After such Guarantor’s termination of this Guaranty, such
Guarantor will continue to be liable, jointly and severally, for the following
amounts (the “Remaining Liabilities”): (i) all Liabilities existing on the
effective date of termination, (ii) all Liabilities to which the Bank has
committed to advance or acquire prior to the effective termination date (whether
or not the Bank is contractually obligated to advance or acquire the loans or
extensions of credit), (iii) all subsequent renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements and amendments (but
not increases) of those Liabilities, (iv) all interest accruing on those
Liabilities after the effective termination date and (v) all Collection Amounts
incurred with respect to those Liabilities, on or after the effective
termination date. The Bank may continue to permit the Borrower to incur
Liabilities and to issue commitments to the Borrower to advance or acquire
Liabilities in reliance on this Guaranty until the effective date of
termination, regardless of whether at any time or from time to time there are
neither existing Liabilities nor commitment by the Bank to advance or acquire
Liabilities.
 
 
 

--------------------------------------------------------------------------------

 
 
Security. The term “Collateral” in this Guaranty means all Property described in
all security agreements, pledge agreements, mortgages, deeds of trust,
assignments, or other instruments now or hereafter executed in connection with
any of the Liabilities securing or intending to secure any of the Liabilities.


Bank’s Right of Setoff. In addition to the Collateral, if any, each Guarantor
grants to the Bank a security interest in the Accounts, and the Bank is
authorized to setoff and apply, all Accounts, Securities and Other Property, and
Bank Debt against any and all Liabilities of the Borrower and all obligations of
such Guarantor under this Guaranty. This right of setoff may be exercised at any
time and from time to time, and without prior notice to a Guarantor. This
security interest in the Accounts and right of setoff may be enforced or
exercised by the Bank regardless of whether or not the Bank has made any demand
under this paragraph or whether the Liabilities are contingent, matured, or
unmatured. Any delay, neglect or conduct by the Bank in exercising its rights
under this paragraph will not be a waiver of the right to exercise this right of
setoff or enforce this security interest in the Accounts. The rights of the Bank
under this paragraph are in addition to other rights the Bank may have by law.
In this paragraph: (a) the term “Accounts” means any and all accounts and
deposits of each Guarantor (whether general, special, time, demand, provisional
or final) at any time held by the Bank (including all Accounts held jointly with
another, but excluding any IRA or Keogh Account, or any trust Account in which a
security interest would be prohibited by law); (b) the term “Securities and
Other Property” means any securities entitlements, securities accounts,
investment property, financial assets and all securities and other property of
each Guarantor in the custody, possession or control of the Bank, JPMorgan Chase
& Co. and their respective subsidiaries and affiliates (other than property held
by the Bank in a fiduciary capacity); and (c) the term “Bank Debt” means all
indebtedness at any time owing by the Bank to or for the credit or account of
each Guarantor and any claim of each Guarantor (whether individual, joint and
several or otherwise) against the Bank now or hereafter existing.


Remedies/Acceleration. If any Guarantor fails to pay any amount owing under this
Guaranty, the Bank shall have all of the rights and remedies provided by law or
under any other agreement. The Bank is authorized to cause all or any part of
the Collateral to be transferred to or registered in its name or in the name of
any other person or business entity with or without designation of the capacity
of that nominee. Each Guarantor is liable, jointly and severally, for any
deficiency in payment of any Liabilities whether of principal, interest, fees,
costs or expenses remaining after the disposition of any Collateral. Each
Guarantor is liable, jointly and severally, to the Bank for all reasonable costs
and expenses of any kind incurred in the making and collection of this Guaranty,
including without limitation reasonable attorneys’ fees and court costs. These
costs and expenses include without limitation any costs or expenses incurred by
the Bank in any bankruptcy, reorganization, insolvency or other similar
proceeding. All obligations of each Guarantor to the Bank under this Guaranty,
whether or not then due or absolute or contingent, shall, at the option of the
Bank, without notice or demand, become due and payable immediately upon the
occurrence of any default or event of default under the terms of any of the
Liabilities or otherwise with respect to any agreement related to the
Liabilities (or any other event that results in acceleration of the maturity of
any Liabilities, including without limitation, demand for payment of any
Liabilities constituting demand obligations or automatic acceleration in a legal
proceeding) or the occurrence of any default under this Guaranty.


Permissible Actions. If any monies become available from any source other than
any Guarantor that the Bank can apply to the Liabilities, the Bank may apply
them in any manner it chooses, including but not limited to applying them
against obligations, indebtedness or liabilities which are not covered by this
Guaranty. The Bank may take any action against the Borrower, the Collateral, or
any other person liable for any of the Liabilities. The Bank may release the
Borrower or anyone else from the Liabilities, either in whole or in part, or
release the Collateral, and need not perfect a security interest in the
Collateral. The Bank does not have to exercise any rights that it has against
the Borrower or anyone else, or make any effort to realize on the Collateral or
any other collateral for the Liabilities, or exercise any right of set-off. Each
Guarantor authorizes the Bank, without notice or demand and without affecting
such Guarantor’s obligations hereunder, from time to time, to: (a) renew,
modify, compromise, rearrange, restate, consolidate, extend, accelerate,
postpone, grant any indulgence or otherwise change the time for payment of, or
otherwise change the terms of the Liabilities or any part thereof, including
increasing or decreasing the rate of interest thereon; (b) release, substitute
or add any one or more endorsers, sureties, any Guarantor or other guarantors;
(c) take and hold Collateral for the payment of this Guaranty or the
Liabilities, and enforce, exchange, impair, substitute, subordinate, waive or
release any Liabilities or any Collateral for the Liabilities; (d) proceed
against such Collateral and direct the order or manner of sale of such
Collateral as the Bank in its discretion may determine; (e) apply any and all
payments from the Borrower, any Guarantor or any other obligor on the
Liabilities, or recoveries from such Collateral, in such order or manner as the
Bank in its discretion may determine; and (f) to accept any partial payment of
Liabilities or collateral for the Liabilities. Each Guarantor’s obligations
under this Guaranty shall not be released, diminished or affected by (i) any act
or omission of the Bank, (ii) the voluntary or involuntary liquidation, sale or
other disposition of all or substantially all of the assets of the Borrower or
any Guarantor, or any receivership, insolvency, bankruptcy, reorganization, or
other similar proceedings affecting the Borrower, any Guarantor, any other
obligor or any of their respective assets, (iii) any change in the composition
or structure of the Borrower, any Guarantor or any other obligor on the
Liabilities, including a merger or consolidation with any other person or
entity, or (iv) any payments made upon the Liabilities. Each Guarantor hereby
expressly consents to any impairment of Collateral, including, but not limited
to, failure to perfect a security interest and release Collateral and any such
impairment or release shall not affect such Guarantor’s obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Nature of Guaranty. This Guaranty is an absolute guaranty of payment and
performance and not of collection. Therefore, the Bank may insist that any
Guarantor pay immediately, and the Bank is not required to attempt to collect
first from the Borrower, any other Guarantor, the Collateral, or any other
person liable for the Liabilities. The obligation of each Guarantor shall be
joint and several, and unconditional and absolute even if all or any part of any
agreement between the Bank and the Borrower or any Guarantor is unenforceable,
void, voidable or illegal or uncollectible due to incapacity, lack of power or
authority, discharge or for any reason whatsoever, and regardless of the
existence of any defense, setoff, discharge or counterclaim (in any case,
whether based on contract, tort or any other theory) which the Borrower or any
Guarantor may assert. If the Borrower is a corporation, limited liability
company, partnership or trust, it is not necessary for the Bank to inquire into
the powers of the Borrower or the officers, directors, members, managers,
partners, trustees or agents acting or purporting to act on its behalf, and any
of the Liabilities made or created in reliance upon the professed exercise of
such powers shall be guaranteed hereunder. Without limiting the foregoing, each
Guarantor’s liability is absolute and unconditional irrespective of and shall
not be released, diminished or affected by: (a) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend, restructure, render unenforceable or
otherwise affect any term of any Liabilities; or (b) any war, riot or revolution
impacting multinational companies or any act of expropriation, nationalization
or currency inconvertibility or nontransferability arising from governmental,
legislative or executive measures affecting any Guarantor, any other obligor or
the property of any Guarantor or any other obligor of the Liabilities.


Other Guarantors. If there is more than one Guarantor, the obligations under
this Guaranty are joint and several. In addition, each Guarantor under this
Guaranty shall be jointly and severally liable with any other guarantor of the
Liabilities. If the Bank elects to enforce its rights against fewer than all
guarantors of the Liabilities, that election does not release the Guarantor from
its obligations under this Guaranty. The compromise or release of any of the
obligations of any of the other guarantors or the Borrower shall not serve to
impair, waive, alter or release the Guarantor’s obligations.


Rights of Subrogation. Each Guarantor waives and agrees not to enforce any
rights of subrogation, contribution, reimbursement, exoneration or
indemnification that it may have against the Borrower, any person liable on the
Liabilities, or the Collateral, until the Borrower and such Guarantor have fully
performed all their obligations to the Bank, even if those obligations are not
covered by this Guaranty.


Waivers. To the maximum extent not prohibited by applicable law, each Guarantor
waives (a) to the extent not prohibited by applicable law, all rights and
benefits under any laws or statutes regarding sureties, as may be amended, and
(b) any right such Guarantor may have to receive notice of the following matters
before the Bank enforces any of its rights: (i) the Bank’s acceptance of this
Guaranty, (ii) incurrence or acquisition of any Liabilities (including, without
limitation, any material alteration of the Liabilities), any credit that the
Bank extends to the Borrower, Collateral received or delivered, default by any
party to any agreement related to the Liabilities or other action taken in
reliance on this Guaranty, and all notices and other demands of any description,
(iii) diligence and promptness in preserving liability against any obligor on
the Liabilities, and in collecting or bringing suit to collect the Liabilities
from any obligor on the Liabilities or to pursue any remedy in the Bank’s power
to pursue; (iv) notice of extensions, renewals, modifications, rearrangements,
restatements and substitutions of the Liabilities or any Collateral for the
Liabilities; (v) notice of failure to pay any of the Liabilities as they mature,
any other default, adverse facts that would affect such Guarantor’s risk, any
adverse change in the financial condition of any obligor on the Liabilities,
release or substitution of any Collateral, subordination of the Bank’s rights in
any Collateral, and every other notice of every kind that may lawfully be
waived; (vi) the Borrower’s default, (vii) any demand, diligence, presentment,
dishonor and protest, or (viii) any action that the Bank takes regarding the
Borrower, anyone else, the Collateral, or any of the Liabilities, which it might
be entitled to by law or under any other agreement, (c) any right it may have to
require the Bank to proceed against the Borrower, any Guarantor, any other
obligor or guarantor of the Liabilities, or the Collateral for the Liabilities
or such Guarantor’s obligations under this Guaranty, or pursue any remedy in the
Bank’s power to pursue, (d) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower, (e) the
benefit of any statute of limitations affecting such Guarantor’s obligations
hereunder or the enforcement hereof, (f) any defense arising by reason of any
disability or other defense of the Borrower or by reason of the cessation from
any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities, (g) any defense based on or arising out of the
Bank’s negligent administration of the Liabilities, and (h) any defense based on
or arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. The Bank may waive or
delay enforcing any of its rights without losing them. Any waiver affects only
the specific terms and time period stated in the waiver. No modification or
waiver of this Guaranty is effective unless it is in writing and signed by the
party against whom it is being enforced.


Cooperation. Each Guarantor agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Bank’s collateral free and clear of all liens.
 
 
 

--------------------------------------------------------------------------------

 
 
Reinstatement. Each Guarantor agrees that to the extent any payment or transfer
is received by the Bank in connection with the Liabilities, and all or any part
of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be transferred or repaid by
the Bank or transferred or paid over to a trustee, receiver or any other entity,
whether under any bankruptcy act or otherwise (any of those payments or
transfers is hereinafter referred to as a “Preferential Payment”), then this
Guaranty shall continue to be effective or shall be reinstated, as the case may
be, and whether or not the Bank is in possession of this Guaranty, or whether
the Guaranty has been marked paid, released or canceled, or returned to such
Guarantor and, to the extent of the payment, repayment or other transfer by the
Bank, the Liabilities or part intended to be satisfied by the Preferential
Payment shall be revived and continued in full force and effect as if the
Preferential Payment had not been made.


Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Liabilities and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
under this Guaranty, and agrees that the Bank does not have any duty to advise
such Guarantor of information known to it regarding those circumstances or
risks.


Financial Information. Each Guarantor further agrees that such Guarantor shall
provide to the Bank the financial statements and other information relating to
the financial condition, properties and affairs of such Guarantor as the Bank
reasonably requests from time to time.


Severability. The provisions of this Guaranty are severable, and if any one or
more of the obligations of any Guarantor under this Guaranty or the provisions
of this Guaranty is held to be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of such Guarantor and the remaining provisions shall not in any way
be affected or impaired; and the invalidity, illegality or unenforceability in
one jurisdiction shall not affect the validity, legality or enforceability of
such obligation(s) or provision(s) in any other jurisdiction; provided, however,
notwithstanding the foregoing, in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of such Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by such Guarantor or the Bank, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding.


Representations and Warranties by Guarantor. Each Guarantor represents and
warrants that the following statements are true in all material respects and
will remain true in all material respects until termination of this Guaranty and
payment in full of all Liabilities: (a) the execution and delivery of this
Guaranty and the performance of the obligations it imposes do not violate any
law, do not conflict with any agreement by which it is bound, or require the
consent or approval of any governmental authority or any third party; (b) this
Guaranty is a valid and binding agreement, enforceable according to its terms;
(c) all balance sheets, profit and loss statements, and other financial
statements furnished to the Bank in connection with the Liabilities are accurate
and fairly reflect the financial condition of the organizations and persons to
which they apply on their effective dates, including contingent liabilities of
every type, which financial condition has not changed materially and adversely
since those dates; (d) the Guarantor has filed all federal and state tax returns
that are required to be filed, has paid all due and payable taxes and
assessments against the property and income of the Guarantor and all payroll,
excise and other taxes required to be collected and held in trust by the
Guarantor for any governmental authority; (e) the Guarantor has determined that
this Guaranty will benefit the Guarantor directly or indirectly; (f) the
Guarantor has (i) without reliance on the Bank or any information received from
the Bank and based upon the records and information the Guarantor deems
appropriate, made an independent investigation of the Borrower, the Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances that may bear upon those transactions, the Borrower or the
obligations, liabilities and risks undertaken in this Guaranty with respect to
the Liabilities; (ii) adequate means to obtain from the Borrower on a continuing
basis information concerning the Borrower and the Bank has no duty to provide
any information concerning the Borrower or any other obligor to the Guarantor;
(iii) full and complete access to the Borrower and any and all records relating
to any Liabilities now and in the future owing by the Borrower; (iv) not relied
and will not rely upon any representations or warranties of the Bank not
embodied in this Guaranty or any acts taken by the Bank prior to and after
execution or other authentication and delivery of this Guaranty (including but
not limited to any review by the Bank of the business, assets, operations,
prospects and condition, financial or otherwise, of the Borrower); and (v)
determined that the Guarantor will receive benefit, directly or indirectly, and
has or will receive fair and reasonably equivalent value for, the execution and
delivery of this Guaranty; (g) by entering into this Guaranty, the Guarantor
does not intend to incur or believe that the Guarantor will incur debts that
would be beyond the Guarantor’s ability to pay as those debts mature; (h) the
execution and delivery of this Guaranty are not intended to hinder, delay or
defraud any creditor of the Guarantor; and (i) the Guarantor is neither engaged
in nor about to engage in any business or transaction for which the remaining
assets of the Guarantor are unreasonably small in relation to the business or
transaction, and any property remaining with the Guarantor after the execution
or other authentication of this Guaranty is not unreasonably small capital. Each
Guarantor, other than a natural person, further represents that: (1) it is duly
organized, validly existing and in good standing under the laws of the state
where it is organized and in good standing in each state where it is doing
business; and (2) the execution and delivery of this Guaranty and the
performance of the obligations it imposes (A) are within its powers and have
been duly authorized by all necessary action of its governing body, and (B) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, or any agreement or document governing its affairs.
 
 
 

--------------------------------------------------------------------------------

 
 
Notice. Except as otherwise provided in this Guaranty, any notices and demands
under or related to this document shall be in writing and delivered to the
intended party at its address stated herein, and if to the Bank, at its main
office if no other address of the Bank is specified herein, by one of the
following means: (a) by hand, (b) by a nationally recognized overnight courier
service, or (c) by certified mail, postage prepaid, with return receipt
requested. Notice shall be deemed given: (i) upon receipt if delivered by hand,
(ii) on the Delivery Day after the day of deposit with a nationally recognized
courier service, or (iii) on the third Delivery Day after the notice is
deposited in the mail. “Delivery Day” means a day other than a Saturday, a
Sunday, or any other day on which national banking associations are authorized
to be closed. Any party may change its address for purposes of the receipt of
notices and demands by giving notice of such change in the manner provided in
this provision. Notices of termination, as provided above, will not be deemed
received until actually received by the Manager of Commercial Loan Documentation
Division, KY1-4340, P.O. Box 33035, Louisville, KY 40232-3035, Attn: Manager of
Commercial Loan Documentation Division under written receipt and shall be
effective at the opening of the Bank for business on the third Delivery Day
after receipt of the notice.


Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to its
laws of conflicts). Each Guarantor agrees that any legal action or proceeding
with respect to any of its obligations under this agreement may be brought by
the Bank in any state or federal court located in the State of New York, as the
Bank in its sole discretion may elect. By the execution and delivery of this
agreement, each Guarantor submits to and accepts, for itself and in respect of
its property, generally and unconditionally, the non-exclusive jurisdiction of
those courts. Each Guarantor waives any claim that the State of New York is not
a convenient forum or the proper venue for any such suit, action or proceeding.


Miscellaneous. Each Guarantor’s liability under this Guaranty is independent of
its liability under any other guaranty previously or subsequently executed by
such Guarantor or any one of them, singularly or together with others, as to all
or any part of the Liabilities, and may be enforced for the full amount of this
Guaranty regardless of such Guarantor’s liability under any other guaranty. This
Guaranty binds each Guarantor’s heirs, successors and assigns, and benefits the
Bank and its successors and assigns. The Bank may assign this Guaranty in whole
or in part without notice. The Bank shall use its commercially reasonable
efforts to provide each Guarantor with notice of any such assignment.  Each
Guarantor agrees that the Bank may provide any information or knowledge the Bank
may have about such Guarantor or about any matter relating to this Guaranty to
JPMorgan Chase & Co., or any of its subsidiaries or affiliates or their
successors, or to one or more purchasers or potential purchasers of this
Guaranty or the Liabilities guaranteed hereby. The use of headings does not
limit the provisions of this Guaranty. Time is of the essence under this
Guaranty and in the performance of every term, covenant and obligation contained
herein.


WAIVER OF SPECIAL DAMAGES. EACH GUARANTOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT SUCH GUARANTOR MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


JURY WAIVER. TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH
GUARANTOR AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
SUCH GUARANTOR AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN.
 
 
[signature pages immediately follows]
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

           
Address:
11 Volvo Drive
Rockleigh, NJ 07647
 
 
 
Guarantor:
FEI-Elcom Tech, Inc.
 
     
By:
/s/ Alan Miller
         
Alan Miller
Secretary/Treasurer
         
Printed Name
Title
   
Date Signed:
June 6, 2013
 






           
Address:
55 Charles Lindbergh Blvd.
Uniondale, NY 11553
 
 
 
Guarantor:
FEI Communications, Inc.
 
     
By:
/s/ Alan Miller
         
Alan Miller
Secretary/Treasurer
         
Printed Name
Title
   
Date Signed:
June 6, 2013
 








           
Address:
55 Charles Lindbergh Blvd.
Uniondale, NY 11553
 
 
 
Guarantor:
FEI Government Systems, Inc.
 
     
By:
/s/ Alan Miller
         
Alan Miller
Secretary/Treasurer
         
Printed Name
Title
   
Date Signed:
June 6, 2013
 






           
Address:
7321 Lincoln Way
Garden Grove, CA 92841
 
 
 
Guarantor:
FEI-Zyfer, Inc.
 
     
By:
/s/ Alan Miller
         
Alan Miller
Secretary/Treasurer
         
Printed Name
Title
   
Date Signed:
June 6, 2013
 





 
 

--------------------------------------------------------------------------------

 